UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5029



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DANIEL WOODS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:05-cr-00025-WCB)


Submitted:   August 6, 2007                 Decided:   August 17, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert E. Barrat, Martinsburg, West Virginia, for Appellant.
Sharon L. Potter, United States Attorney, Thomas O. Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel Woods seeks to appeal his conviction and sentence.

In criminal cases, the defendant must file a notice of appeal

within ten days after the entry of judgment.      Fed. R. App. P.

4(b)(1)(A).   With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension of

up to thirty days to file a notice of appeal.      Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered judgment on August 1, 2006.

Woods’s pro se notice of appeal was filed on September 26, 2006.*

Because Woods failed to file a timely notice of appeal or to obtain

an extension of the appeal period, we dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                               - 2 -